                                                                               8/28/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


PATRICK PIZELLA, ACTING                           CV 19-49-BLG-SPW-TJC
SECRETARY OF LABOR, UNITED
STATES DEPARTMENT OF LABOR,
                                                  ORDER
                    Plaintiff,

vs.

AGRI-SYSTEMS, d/b/a/, ASI
INDUSTRIAL,

                    Defendant.

      Defendant moves for the admission of Tony W. Fehrenbacher to practice

before this Court in this case with A.J. Manion to act as local counsel. Mr.

Fehrenbacher’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Tony W. Fehrenbacher pro hac vice is GRANTED on the condition that Mr.

Fehrenbacher shall do his own work. This means that Mr. Fehrenbacher must do

his own writing, sign his own pleadings, motions, and briefs, and appear and

participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office. Mr.

Fehrenbacher may move for the admission pro hac vice of one (1) associate of his
firm. Such associate, if duly admitted, shall be authorized to participate in this

case on the same terms and conditions as Mr. Fehrenbacher.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Fehrenbacher, within fifteen (15) days of the date of this Order, files a

pleading acknowledging his admission under the terms set forth above.

      DATED this 28th day of August, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
